          Case 1:21-cr-00215-RC Document 18 Filed 04/21/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
v.                                         ) Criminal Case No: 1:21-CR-00215
                                           )
JOHN STEVEN ANDERSON                       )
                                           )
                                           )
                       Defendant.          )
__________________________________________)


     WITHDRAWAL OF DEFENDANT’S OPPOSITION TO PROTECTIVE ORDER

       The defendant hereby withdraws his opposition to the government’s request for a

protective order. The defendant has agreed to the government’s proposed protective order.



                                             Respectfully submitted,
                                             By Counsel:

                                             /s/

                                             Marina Medvin, Esq.
                                             Counsel for John Anderson
                                             MEDVIN LAW PLC
                                             916 Prince Street
                                             Alexandria, Virginia 22314
                                             Tel: 888.886.4127
                                             Email: contact@medvinlaw.com



                        CERTIFICATE OF SERVICE FOR CM/ECF

       I hereby certify that on April 21, 2021, I will electronically file the foregoing with the
Clerk of the Court for the United States District Court for the District of Columbia by using the
          Case 1:21-cr-00215-RC Document 18 Filed 04/21/21 Page 2 of 2




CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.

                                            /s/

                                            Marina Medvin, Esq.
